 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    FRANCISCO JAVIER VARGAS,                           No. 2:19-cv-0892 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    WARDEN CSP-CORCORAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 27, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed August 27, 2019 (ECF No. 13) are

28   ADOPTED in full;
                                                         1
 1          2. This action is DISMISSED for plaintiff’s failure to prosecute and failure to comply
 2   with court orders, see E.D. Cal. R. 110; Fed. R. Civ. P. 41; and
 3          3. The Clerk of the Court is directed to close this case.
 4          IT IS SO ORDERED.
 5   Dated: October 29, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
